Citation Nr: 0305167	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  98-20 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected infectious hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board remanded this case in February 2000.  The 
development requested by the Board was accomplished by the 
RO.  Following readjudication of the case, the veteran's 
claims file was returned to the Board for further appellate-
level review and disposition.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's service-
connected infectious hepatitis disability, recently diagnosed 
on VA examinations in 2002 as a history of hepatitis A, has 
been nonsymptomatic for the past thirty years.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
infectious hepatitis so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) schedular 
rating for infectious hepatitis have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002), 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000 & 2002).

2.  The criteria for an increased disability rating for 
service-connected infectious hepatitis on an extra-schedular 
basis have not been met. 38 C.F.R. 3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  
When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim.

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

Crucially, in August 2002, the RO sent the veteran a letter 
detailing the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
the evidence needed to substantiate his claim, and that the 
RO would assist him in obtaining evidence if he provided the 
proper information and release forms.  In addition, the 
record shows that the veteran was notified of the development 
action taken with respect to his claim pursuant to the 
Board's February 2000 remand instructions as well as the 
relevant law and regulations applicable to his claim, to 
include the revised version of the rating schedule criteria 
for his hepatitis disability, in the November 2002 supplement 
statement of the case furnished to him during the pendency of 
this appeal.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for the 
benefits sought on appeal.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.

(iii.) Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.

The record shows that pursuant to the Board's February 2000 
remand instructions, extensive development was undertaken by 
the RO to obtain additional medical treatment records and to 
provide the veteran a VA compensation examination to address 
the current severity of his hepatitis disability.  In 
addition, the record shows that the RO sent the veteran a 
letter advising him of his right to submit any service 
medical records that he had in his possession.  All known and 
available service, private and VA medical records have been 
obtained and are associated with the veteran's claims file.  
The veteran does not appear to contend that additional 
evidence which is pertinent exists and needs to be obtained.

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claim.  He 
also was informed of his right to a hearing and was presented 
several options for presenting personal testimony, but he 
specifically withdrew his request for a hearing before the 
Board in a statement dated in October 1999.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).



Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
Supp. 2002); 38 C.F.R. Part 4 (2002).  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify 
the various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Specific schedular criteria - infectious hepatitis

The provisions of 38 C.F.R. § 4.114 involving the liver were 
revised, effective July 2, 2001.  See 66 Fed. Reg. 29,486-
29,489 (May 21, 2001).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his or 
her claim under the criteria which are more to his or her 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
[holding that where a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply].  However, the new rating 
criteria may only be applied to the period of time after 
their effective date.  VAOPGCPREC 3-2000.

Prior to July 2, 2001, Diagnostic Code 7345, involving 
infectious hepatitis, provided that healed, nonsymptomatic 
infectious hepatitis was noncompensable; where there was 
demonstrable liver damage with mild gastrointestinal 
disturbance, a 10 percent rating was warranted; a 30 percent 
evaluation was assigned when there was minimal liver damage, 
and with associated fatigue and gastrointestinal disturbance 
of a lesser degree and frequency than for the 60 percent 
evaluation, but which necessitates dietary restriction or 
other therapeutic measures; and a 60 percent disability 
evaluation was assigned where there was moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  38 C.F.R. § 
4.114, Diagnostic Code 7345 (2000).

Effective July 2, 2001, chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, and drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C) warrants a noncompensable evaluation when 
nonsymptomatic.  A 10 percent evaluation is warranted when 
there is intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted when the 
disability is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7345.  An "incapacitating episode" is 
defined as a period of acute signs and symptoms severe enough 
to require bed rest and treatment by a physician.  Id., Note 
(2).

Analysis

As discussed by the Board above, the Court's holding in 
Karnas is applicable to this case.  The Board can identify no 
advantage to the veteran from the application of either the 
current or the former schedular criteria.  The Board will 
therefore evaluate the veteran's disability under both the 
criteria before and after the July 2001 amendment to the VA 
rating schedule.  It should be noted that the while former 
schedular criteria may be applied prospectively, that is both 
before after July 2, 2001, the revised schedular criteria may 
not be applied retroactively, that is after but not before 
July 2, 2001.  See VAOPGCPREC 3-2000.

The former rating criteria

(i.) Selection of diagnostic code

As discussed above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  Butts, supra.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

Prior to the July 2, 2001 change in the diagnostic codes 
related to liver disabilities, the veteran was assigned a 
noncompensable evaluation for hepatitis under Diagnostic Code 
7345 [hepatitis, infectious].  The Board believes that the 
version of Diagnostic Code 7345 in effect prior to July 2001 
is the appropriate diagnostic code based on the medical 
evidence.  Specifically, the veteran's service medical 
records which show that the veteran had been hospitalized in 
service (March-April 1971) for infectious hepatitis, which at 
that time was manifested by skin rash, loss of appetite, loss 
of taste for cigarettes, dark urine, light stools, and muscle 
aches.  Service connection for this condition was established 
by rating decision in August 1971.  The VA regional office 
initially assigned a 10 percent rating under Diagnostic Code 
7345, but the record shows that the assigned disability 
rating was reduced to noncompensably disabling in an October 
1972 VA rating decision based on improvement demonstrated on 
VA physical examination in September 1972.  The veteran's 
hepatitis disability has been rated noncompensably disabling 
for the past 30 years (since January 1973).  Accordingly, 
this rating is protected for compensation purposes under the 
laws administered by VA.  See 38 C.F.R. § 3.951(b) (2002).

The Board does not believe that consideration of assignment 
of a rating under former versions of Diagnostic Codes 7311, 
7312 or 7313, relating to liver injury, cirrhosis and 
abscess, respectively, is warranted because the evidence of 
record does not reflect any clinical findings for same 
related to the veteran's service-connected infectious 
hepatitis disability.

(ii.) Schedular rating

After having considered the evidence of record, the Board 
finds that there is no evidence on file to indicate that the 
veteran's service-connected infectious hepatitis disability 
warrants a compensable evaluation under the former provisions 
of Diagnostic Code 7345 in effect prior to July 2, 2001.

The veteran's service medical records show that the veteran 
was treated for infectious hepatitis in March-April 1971; 
however, although he was still icteric (jaundiced), the 
condition was noted to be infection-free just a few weeks 
after his in-service hospitalization.  Following service, 
when examined by VA in June 1971, the veteran complained of a 
appetite loss and tiredness, and there was some tenderness 
over the liver (which supported the assignment of the 
original rating of 10 percent).  However, his condition was 
found to be essentially nonsymptomatic when examined again by 
VA a little more than a year later in September 1972; at that 
time, he had no complaints relative to his hepatitis and he 
was not icteric.  In addition, there had been no change in 
the color of his urine, no change in stool color or 
consistency, and his mucous membranes showed no signs of 
anemia, icterus, or adenopathy.  There was only some slight 
tenderness to palpation felt over the liver.  These clinical 
findings formed the basis of the VA regional officer's 
decision to reduce his 10 percent rating to noncompensable, 
which has remained in effect ever since.

Thereafter, the medical evidence is negative for clinical 
findings showing any recurrence of his in-service hepatitis 
infection.  A VA examination conducted in 1986 noted only a 
history of hepatitis with no residuals, and a VA examination 
conducted in 1992 noted that the veteran tested negative for 
hepatitis A or B on a hepatitis screen test.  The Board also 
notes that VA and private treatment records dating from 1981 
to 1996 reflect no complaints or treatment of the service-
connected infectious hepatitis disability.  In addition to 
these records, there is the report of a liver/spleen scan 
conducted in November 1998, which was interpreted as showing 
a normal sized liver and spleen.

The veteran also tested negative for hepatitis B on a VA 
examination conducted in 1999, and an ultrasound of the liver 
taken at that time of that examination showed no significant 
abnormalities of liver size or borders, or of the liver 
parenchyma.  Based on these findings, he was diagnosed on the 
1999 VA examination with elevated serum transaminases, likely 
due to hepatitis C.

Pursuant to the Board's remand instructions of February 2000, 
the veteran was examined on VA liver/gall bladder/pancreas 
and infectious/immune/nutritional compensation examinations 
conducted in August 2002.  On the VA liver examination, the 
examiner noted that the veteran had a history of infectious 
hepatitis while on active duty, probably type A.  The 
examiner then stated that the veteran currently was positive 
for hepatitis C, manifested by symptoms of recurring 
diarrhea.  With respect to the etiology of the hepatitis C, 
the examiner reported that the veteran's history of getting a 
tattoo on his left forearm in the years after service could 
be a risk factor for this type of hepatitis.  The examiner 
also noted that the veteran had a history of shoulder surgery 
in service, but it was uncertain whether he received any 
blood transfusions in connection with this surgery.  The 
balance of the examiner's findings focused on the hepatitis C 
positive test results and related symptoms.  The final 
diagnosis on this examination was history of hepatitis A in 
service, now seropositive for hepatitis C diagnosed within 
the last four years.

On the VA infectious/immune/nutritional examination conducted 
in August 2002, it was specifically noted by the examiner 
that review of the medical records in the veteran's claims 
file showed a history of hepatitis A in service, with no 
clear evidence of whether the in-service shoulder surgery 
included blood transfusions (the veteran was uncertain as to 
this matter), and a positive history of hepatitis C having 
had its onset in 1998.  The balance of the examination 
findings were dedicated to the symptoms and clinical test 
results related to the veteran's hepatitis C.  The examiner's 
final diagnosis was hepatitis C confirmed, history of 
hepatitis A while on active duty, no clearly identifiable 
risk factors.

Additional VA outpatient treatment reports dating from 1998 
to 2002 denoted treatment for the veteran's hepatitis C.  
None of these records contain any clinical impressions or 
diagnoses related to the veteran's infectious hepatitis 
condition treated in service.

In short, the recent medical evidence shows that the veteran 
now has hepatitis C, which is not related to the service-
connected infectious hepatitis A.  The Board concludes, based 
on this medical opinion evidence, that the recent diagnosis 
of hepatitis C cannot serve as a basis to award increased VA 
disability compensation benefits for service-connected 
hepatitis A.  In that connection, the veteran has submitted 
no competent medical evidence which indicates or even 
suggests that the veteran's recently diagnosed hepatitis C is 
in any way related to his service-connected hepatitis A..  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board may not base a decision on its own unsubstantiated 
medical conclusions]. 

In view of the foregoing, the Board finds that the veteran 
may be assigned a noncompensable evaluation for his service-
connected infectious hepatitis under the pre-revised version 
of Diagnostic Code 7345, which required, at a minimum, 
evidence showing demonstrable liver damage with mild 
gastrointestinal disturbance to be entitled to compensable 
rating.  In this case, there is no evidence which shows that 
the veteran has had any disabling residuals of his service-
connected infectious hepatitis in the past thirty years.  VA 
examinations of 1972, 1986 and 1992 as well as the VA/private 
treatment records of 1981-96 clearly showed no evidence of 
active hepatitis.  Most recently, the VA examination reports 
in 2002 refer to hepatitis A by history only.  There is no 
evidence that hepatitis A has been symptomatic since 1972 at 
the latest.  As discussed above, it is clear from the medical 
evidence that the veteran has had hepatitis C since 
approximately 1998 and that his current symptoms are related 
to that type of hepatitis.  

In light of these findings, the Board finds that a 
preponderance of the relevant evidence is against entitlement 
to a compensable rating under the former version of 
Diagnostic Code 7345.

The current rating criteria

(i.) Selection of diagnostic code

The RO's November 2002 supplemental statement of the case 
determined that a noncompensable evaluation was warranted 
under the new Diagnostic Code 7345 [chronic liver disease 
without cirrhosis].  As discussed above the veteran's 
service-connected infectious hepatitis is unrelated to his 
presently diagnosed hepatitis C, which under the revised 
regulations is a separately rated disability under the 
provisions of Diagnostic Code 7354.  In the veteran's case, 
the most appropriate diagnostic code for his hepatitis is 
Diagnostic Code 7345.

As noted above, the assignment of ratings under the codes for 
liver damage under the revised regulations is not for 
consideration (Diagnostic Codes 7311-13), as there is no 
evidence showing that the veteran has any current liver 
damage due to his service-connected hepatitis disability.  
These diagnostic codes are therefore inapplicable in this 
case.

(ii.) Schedular rating

The Board finds that veteran's service-connected infectious 
hepatitis disability does not warrant a compensable 
evaluation under the provisions of Diagnostic Code 7345, 
effective on July 2, 2001.

As with the former version of Code 7345, a compensable rating 
requires, at a minimum, active residuals of the disability in 
the form of intermittent fatigue, malaise, etc., with 
incapacitating episodes.  A zero percent rating under this 
code is assigned if the condition in nonsymptomatic.  For the 
reasons fully discussed above, the medical evidence shows 
that the veteran's service-connected hepatitis has been 
nonsymptomatic for decades.  Hence, entitlement to a 
compensable or higher rating for this disability under the 
revised version of Code 7345 is not in order.

The Board observes in passing that the veteran has at times 
appeared to ascribe certain symptomatology, such as fatigue, 
to his service-connected disability.  Although as a layperson 
without medical training the veteran is competent to describe 
his symptoms, he is not competent to ascribe those symptoms 
to a particular diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].

The Board further observes in passing that to the extent that 
the veteran's representative argued in the January 2003 
"Statement of Representative in Appealed Case," that the VA 
examinations conducted in 2002 were inadequate for rating 
purposes because they did not address the effects of the 
veteran's disability on his daily living and employment, the 
Board does not believe that additional medical examinations 
are needed.  As fully detailed above, it is obvious that the 
veteran's service-connected hepatitis disability has been 
inactive for many years, as no disabling residuals have been 
identified in a medical treatment/evaluation setting in since 
1972.  Further medical examination at this point to address 
symptoms and potential employment handicap by a disability 
that has not been shown to be disabling for compensation 
purposes for the last thirty years would be an exercise in 
futility and a waste of scare VA medical and administrative 
resources.

The Board accordingly finds that the preponderance of the 
competent and probative evidence is against a conclusion that 
the veteran's service-connected infectious hepatitis 
disability is consistent with or approximates the criteria 
for an evaluation in excess of the currently assigned 
noncompensable evaluation.  Therefore, for the reasons and 
bases expressed above, entitlement to a compensable 
evaluation is not established.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the November 2002 supplemental statement of the case, the 
RO specifically considered whether extraschedular rating 
under 38 C.F.R. § 3.321(b) should be assigned as to the 
service-connected disability at issue.  The RO concluded that 
the evidence did not indicate that an extra-schedular 
evaluation was warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  There is no evidence that the service-connected 
infectious hepatitis presents an unusual or exceptional 
disability picture.  As discussed in detail above, this 
disability has been nonsymptomatic for years and does not 
involve any liver damage or active residuals.  There is no 
medical evidence that the clinical picture is in any way out 
of the ordinary, and the veteran has pointed to none.  The 
Board accordingly finds that the veteran's disability picture 
is not unusual or exceptional and does not render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).

There also is no indication that the veteran has been 
hospitalized for the disability at issue.  The Board further 
finds, as indicated above, that the evidence of record does 
not establish that the veteran's service-connected infectious 
hepatitis disability causes marked interference with 
employment.  The medical evidence makes it clear that the 
service-connected hepatitis is asymptomatic.  Accordingly, 
the Board determines that referral of this case for 
consideration of the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.




CONTINUED ON NEXT PAGE



ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected infectious hepatitis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

